t c no united_states tax_court roosevelt wallace petitioner v commissioner of internal revenue respondent docket no filed date p participated in a compensated work therapy program administered by the u s department of veterans affairs va and on account thereof received a distribution of dollar_figure from the va special therapeutic and rehabilitation activities fund r increased p’s gross_income by that amount on the ground that the distribution is a payment for services p claims that the distribution is a tax-exempt veterans’ benefit pursuant to sec_139 and sec_38 u s c sec_5301 held the distribution is a tax-exempt veterans’ benefit thomas stylianos jr for petitioner nina p ching for respondent opinion halpern judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the sole issue for decision is whether dollar_figure received by petitioner during in connection with his participation in a work therapy program administered by the u s department of veterans affairs va is includable in his gross_income for we hold that it is not unless otherwise stated all section references are to the internal_revenue_code in effect for background introduction this case was submitted for decision without trial pursuant to rule tax_court rules_of_practice and procedure facts stipulated by the parties are so found the stipulation of facts filed by the parties with attached exhibits is included herein by this reference residence at the time the petition was filed petitioner resided in lowell massachusetts participation in compensated work therapy during pursuant to a physician’s prescription petitioner participated in and completed a va-administered therapeutic and rehabilitative work program as part of his participation in that program petitioner undertook compensated work therapy as part of that therapy he was assigned to the veterans construction team as a team member he worked in the facilities department of middlesex community college in lowell massachusetts his work included sweeping floors and moving offices during petitioner received from the va dollar_figure for services he provided as a part of his compensated work therapy the compensated work therapy program the va administers therapeutic and rehabilitative activities under its compensated work therapy cwt program sometimes just the program many aspects of the program are described in a staff manual the cwt veterans employment resources staff program manual the manual prepared by staff at edith nourse rogers memorial veterans medical center bedford massachusetts the following description of the program is drawn from the manual the program provides assistance to veterans unable to work and support themselves many of the veterans in the program have histories of one or more conditions such as psychiatric illness substance abuse and homelessness under the program the va provides a range of vocational rehabilitation services with the degree of structure and level of support provided to the participating veteran geared to his or her needs the goal of the program is to assist participants in attaining independence and vocational functioning as they return to the work environment the most structure and support is provided to participants at lower levels of psychosocial functioning such as participants experiencing chronic physical or psychiatric disabilities that prevent them from sustaining regular employment those participants are given work within a workshop or other hospital- based setting and work between and hours a week at simple tasks participants capable of working outside of a hospital in community settings such as federal agencies and private businesses but not prepared to take on full-time employment or struggling with frequent substance abuse relapses participate in a day labor pool where work appropriate to the participants’ levels of commitment and ability is provided participants able to commit to continuous full-time community-based employment and who demonstrate appropriate work ethics and behavior can be assigned to a range of activities such as administrative support data entry landscaping accounting and construction a participant at this level interested in or with experience in the construction trades may be assigned to the veterans construction team members of the veterans construction team are assigned to construction projects both inside and outside the va hospital system participants capable of transitioning to competitive employment are provided individual placement and support services that are necessary to obtain and keep competitively obtained employment the manual provides the following summary about what is therapeutic about compensated work therapy in sum the social system that is inherent in the work-setting can be a major restorative feature that fosters the development of the relationships work ethics and skills needed to function optimally in society u s c section the parties agree that during the cwt program was operated pursuant to u s c section when discussed rather than cited section with all references to the year title of the united_states_code title is concerned with veterans’ benefits section is entitled therapeutic and rehabilitative activities among other things section authorizes the secretary to enter into contracts with third parties to provide therapeutic work for patients in va health care facilities u s c sec b and section c establishes a fund the department of veterans affairs special therapeutic and rehabilitation activities fund va special therapeutic and rehabilitation activities fund from which distributions are to be made to patients for therapeutic work at rates not less than the wage rates specified in the fair labor standards act u s c et seq and the regulations prescribed thereunder for work of similar character u s c sec c section f provides that for purposes of u s c chapter a distribution to a patient from the va special therapeutic and rehabilitation activities fund is to be considered a donation from a public or private relief or welfare organization the complete text of section is set forth in an appendix to this report the notice_of_deficiency the principal adjustment giving rise to the deficiency determined by respondent is his addition of dollar_figure to the amount of gross_income reported by petitioner for that adjustment is explained as reflecting information reported by the va to the internal_revenue_service irs on an irs form 1099-misc tit u s c ch is concerned with certain pension benefits of veterans and their survivors some of those pension benefits are reduced by the recipient’s annual income see eg u s c secs b veteran’s annual income b surviving spouse’s annual income tit u s c sec_1503 describes how annual income is determined for purposes of those limitations paragraph thereof provides that donations from public or private relief or welfare organizations are excluded in determining annual income discussion i introduction the starting point in determining a taxpayer’s federal_income_tax liability for any taxable_year is the computation of gross_income the term gross_income is defined in sec_61 compensation_for services is includable in gross_income unless excluded by law see sec_61 sec_1_61-2 income_tax regs the parties have stipulated and we have found accordingly that during petitioner received dollar_figure for his services provided under a va cwt program petitioner argues that the receipt is excluded by law from his gross_income because it constitutes payment of a tax-exempt veterans’ benefit respondent disagrees arguing that it constitutes compensation_for petitioner’s services ii bases of parties’ arguments a petitioner’s argument petitioner relies on u s c sec_5301 as stated title is concerned with veterans’ benefits sec_5301 thereof is entitled nonassignability and exempt status of benefits in pertinent part u s c sec_5301 provides payments of benefits due or to become due under any law administered by the secretary of veterans affairs made to or on account of a beneficiary shall be exempt from taxation that exemption is cross-referenced in the internal_revenue_code sec_139 as an exemption from income with respect to veterans’ benefits petitioner also relies on revrul_72_605 1972_2_cb_35 wherein the commissioner ruled with respect to the almost identical language in a predecessor version of u s c sec_5301 p ayments of benefits under any law administered by the veterans’ administration are excludable from the gross_income of a recipient under sec_61 of the code b respondent’s argument respondent does not dispute that petitioner participated in the cwt program for therapeutic reasons or that because he participated in the program he received a distribution of dollar_figure from of the va special therapeutic and rehabilitation fund respondent argues that petitioner overstates his case when he argues that money is a benefit and by that fact alone is exempt from taxation to petitioner under the general exemption for veterans’ benefits found in sec_5301 of title respondent adds the monies paid to the petitioner for his participation in the program are unlike those payments made to taxpayers under legislatively-provided-social-welfare-benefit programs which are excludable from gross_income in support of that argument respondent refers us to a set of his revenue rulings exemplifying payments excludable from gross_income not pursuant to the provision of any statute but pursuant to the commissioner’s policy to exclude from income most government benefits and other welfare_payments that set of revenue rulings comprises revrul_63_136 1963_2_cb_19 benefit payments made to individuals undergoing employment training or retraining under certain federal acts dealing with unemployment and underemployment revrul_57_102 1957_1_cb_26 payments to the blind revrul_74_74 1974_1_cb_18 awards to crime victims and their dependents revrul_74_205 1974_1_cb_21 replacement housing payments to aid displaced individuals and their families revrul_75_271 1975_2_cb_23 assistance payments to lower income families enabling them to acquire homes and revrul_98_19 1998_1_cb_840 relocation payments made to flood victims respondent distinguishes the payments addressed in those rulings from distributions made under the cwt program on the ground that a recipient must work in order to receive a distribution in the latter case that argues respondent places the payment squarely within the definition of income found in sec_61 and sec_1_61-2 income_tax regs respondent also relies on revrul_65_18 1965_1_cb_32 that ruling addresses the inclusion in income of remuneration a patient or member receives for the work he performs for the veterans’ administration under u s c section supp v a predecessor provision to section it holds that the receipt is a payment for services rendered even though it is intended for therapeutic or rehabilitative purposes and because it is a payment for services it is included in the recipient’s gross_income iii discussion a exemption we are faced with a question of statutory construction while sec_61 states that the term gross_income means all income from whatever source derived and specifically includes within that meaning c ompensation for services sec_139 exempts b enefits under laws administered by the veterans’ administration and directs us to u s c sec_5301 if the distribution petitioner received does in fact constitute a benefit payable under a law administered by the va then by law it is excludable from petitioner’s gross_income as a tax-exempt veterans’ benefit because the parties are in agreement that petitioner the veterans’ administration was redesignated the department of veterans affairs by the department of veterans affairs act publaw_100_527 102_stat_2635 we shall use the initials va to refer both to the veterans’ administration and the department of veterans affairs the referent being determined by context we assume that congress’s failure to amend sec_139 to redesignate the veterans’ administration the department of veterans affairs is an oversight that is of no significance to this case participated in the cwt program a veterans’ program administered by the va and on account thereof he received a distribution from the va special therapeutic and rehabilitation activities fund established pursuant to section c sometimes simply the distribution we are left only to determine whether the distribution constitutes a veterans’ benefit within the meaning u s c sec_5301 b principles of statutory construction as a general matter if the language of a statute is unambiguous on its face we apply the statute in accordance with its terms without resort to extrinsic interpretive aids such as legislative_history e g 124_tc_1 affd 435_f3d_555 5th cir accordingly our initial inquiry is whether the language of u s c sec_5301 is so plain as to permit only one reasonable interpretation insofar as the question presented in this case is concerned see eg 519_us_337 that threshold determination must be made with reference to the context in which such language appears id pincite we also keep in mind that when interpreting statutes relating to veterans federal veterans’ benefit statutes are to be liberally construed for the benefit of a returning veteran see 447_us_191 and any interpretive doubt is to be resolved in the veteran’s favor eg 330_f3d_1345 fed cir so long as that interpretation does not override the clear meaning of a particular provision eg 234_f3d_682 fed cir c language of u s c sec_5301 with limited exceptions sec_5301 of title exempts from taxation benefit payments made pursuant to any law administered by the va one exception inapplicable here is that the exemption as to taxation shall not extend to any property purchased in part or wholly out of such payments id a second exception also inapplicable here exposes payments of veterans’ benefits to levy for unpaid federal taxes u s c sec_5301 there are no other exceptions to the exemption from taxation and title contains no definition of the term benefit particular to the exemption the text of u s c sec_5301 is set forth in the margin sec_5301 of title reads in full sec_5301 nonassignability and exempt status of benefits a payments of benefits due or to become due under any law administered by the secretary shall not be assignable except to the extent specifically continued since there is nothing on the face of u s c sec_5301 that indicates that congress intended the term benefit to have anything other than a common meaning we consider dictionary definitions of the term to inform ourselves of the definition that congress may have had in mind excluding meanings that are obviously inappropriate eg an entertainment or social event webster’s third new international dictionary defines the term benefit as something that guards aids or promotes well being or useful aid and payment gift as a financial help in time of sickness old age or unemployment c a cash payment or service provided for under an annuity pension_plan or insurance continued authorized by law and such payments made to or on account of a beneficiary shall be exempt from taxation shall be exempt from the claim of creditors and shall not be liable to attachment levy or seizure by or under any legal or equitable process whatever either before or after receipt by the beneficiary the preceding sentence shall not apply to claims of the united_states arising under such laws nor shall the exemption therein contained as to taxation extend to any property purchased in part or wholly out of such payments the provisions of this section shall not be construed to prohibit the assignment of insurance otherwise authorized under chapter of this title or of servicemen's indemnity for the purposes of this subsection in any case where a payee of an educational_assistance allowance has designated the address of an attorney-in-fact as the payee's address for the purpose of receiving a benefit check and has also executed a power_of_attorney giving the attorney-in-fact authority to negotiate such benefit check such action shall be deemed to be an assignment and is prohibited policy webster’s third new international dictionary the relevant definitions in the american heritage dictionary of the english language are similar but with some variation in the second case viz a payment made or an entitlement available in accordance with a wage agreement an insurance_policy or a public assistance program the american heritage dictionary of the english language 4th ed both merriam-webster’s collegiate dictionary and merriam- webster’s online dictionary include the following definition a service as health insurance or right as to take vacation time provided by an employer in addition to wages or salary merriam-webster’s collegiate dictionary 11th ed and merriam-webster’s online dictionary http aolsvc merriam- webster aol com mwwod-aol htm last visited date those definitions are instructive we conclude the following the term benefit is commonly understood to include things both tangible and intangible independence and vocational functioning are among the intangible benefits intended for participants in the cwt program although the term benefit is not synonymous with the term payment many payments are benefits including payments that constitute items of gross_income eg fringe_benefits pensions and annuities see sec_61 fringe_benefits annuities pensions whether payments for services are considered benefits appears an open question though at least the american heritage dictionary of the english language supports that view dictionary definitions of the term benefit do not allow us to eliminate from the meaning of the term payments received in_connection_with_the_performance_of_services as respondent implicitly argues we next look to see whether congress understood the term benefit to include a payment of the sort at issue here d context while the titles of statutes and statutory headings cannot limit the plain meaning of statutory text they are of some use for interpretative purposes when they shed some light on ambiguous words or phrases bhd of r r trainmen v b o r r co 331_us_519 title is entitled veterans’ benefits section falls within the following subdivisions of title part ii general benefits chapter hospital nursing home domiciliary and medical_care and subchapter ii hospital nursing home or domiciliary care and medical treatment as stated section is entitled therapeutic and rehabilitative activities as pertinent to the statutory hierarchy section therapeutic work programs clearly fall within the ambit of medical benefits medical_care and medical treatment provided to veterans distributions from the va special therapeutic and rehabilitation activities fund are nested within a series of provisions dealing with benefits there is a canon of construction noscitur_a_sociis latin it is known by its associates holding that the meaning of an unclear word or phrase should be determined by the words immediately surrounding it black’s law dictionary 8th ed see also eg 367_us_303 while congress has failed to tell us whether distributions from the va special therapeutic and rehabilitation activities fund are to be considered benefits the placement of section in the midst of so many benefit provisions supports the inference that such distributions are to be considered benefits contextually the distributions are benefits e history of u s c sec_5301 the history of a statute may be helpful in resolving ambiguities therein e g 123_tc_219 affd 137_fedappx_373 1st cir sec_5301 of title both limits the assignability of veterans’ benefits and exempts those benefits from taxation while the provision has deep roots it sec_5 the tax exemption for va benefits originated as an amendment to the bureau of war risk insurance act which beginning in provided certain benefits for members of the armed_forces see act of date ch sec_311 40_stat_408 the initial amendment which provided an exemption from tax for certain death and disability benefits was later continued legislative_history is sparse what history there is recognizes two purposes to ‘avoid the possibility of the veterans’ administration being placed in the position of a collection agency’ and to ‘prevent the deprivation and depletion of the means of subsistence of veterans dependent upon these benefits as the main source of their income ’ 481_us_619 addressing the assignability limitations of the provision and quoting s rept pincite reprinted in u s c c a n while the second of those purposes is somewhat helpful to petitioner we do not believe that the legislative_history of u s c sec_5301 resolves the question before us we proceed to consider what we can determine about section in comparison to the legislative_history of u s c continued enlarged to include all allotments and family allowances compensation and insurance payable under the act see act of date ch sec_2 40_stat_609 that exemption subsequently became sec_22 of the world war veterans’ act ch 43_stat_607 which consolidated several different veterans’ benefits laws into a single statute ch sec_22 43_stat_613 however was repealed in and in its place congress enacted a new statute providing a broad tax exemption for benefits payable under any of the laws relating to veterans see act of date ch sec_3 49_stat_609 that provision was codified in u s c sec_3101 the predecessor statute to u s c sec_5301 see 78_tc_989 setting forth the history of the exemption through its appearance in u s c sec_3101 affd 710_f2d_1400 9th cir sec_5301 the legislative_history of section is abundant f history of section public law in u s c section was redesignated as such by department of veterans affairs codification act publaw_102_83 105_stat_406 prior to its redesignation the section wa sec_38 u s c section section was added to title by act of date publaw_87_574 76_stat_308 as so added u s c section is set forth in the margin in pertinent part it authorizes the administrator of the va to utilize the services of patients in va hospitals for therapeutic and rehabilitative purposes at nominal remuneration but without giving them status as employees of the united_states u s c sec supp v provides sec therapeutic and rehabilitative activities the administrator upon the recommendation of the chief medical director may utilize the services of patients and members in veterans’ administration hospitals and domiciliaries for therapeutic and rehabilitative purposes at nominal remuneration and such patients and members shall not under these circumstances be held or considered as employees of the united_states for any purpose the administrator shall prescribe the condition for the utilization of such services s rept 87th cong 2d sess reprinted pincite u s c c a n is the report of the committee on labor and welfare that accompanied h_r 87th cong 2d sess which when enacted became publaw_87_574 and added u s c section the report states that the bill h_r was suggested and formally transmitted to the congress by the va s rept supra the report further states that the bill relates entirely to certain administrative provisions affecting the department of medicine and surgery of the va and it describes the provision that would become u s c section supp v as specifically authorizing the use of the services of patients and members in veterans’ administration hospitals and domiciliaries for therapeutic and rehabilitative purposes without conferring an employment status id a communication from j s gleason jr administrator of the va transmitting to the senate a draft of a bill that became h_r is contained in the report id in pertinent part administrator gleason states there is an inconsistency between federal employee status with its statutory and regulatory requirements and the basic concept of the member-employment program as a means toward the medical psychological and social rehabilitation of the veteran this inconsistency is highlighted by the fact that participants in the program are not eligible for such federal employment benefits as retirement insurance or unemployment_compensation and yet they have been held to come within the purview of certain other statutory_employee programs the proposed amendment would avoid confusion and controversy which has sometimes arisen in connection with the application to such persons of various statutes regulations or bills relating to federal employees it would enable the veterans’ administration to prescribe the conditions and benefits which will best serve the therapeutic and rehabilitative objectives of the program s rept supra u s c c a n pincite emphasis added veterans omnibus health care act of veterans omnibus health care act of publaw_94_581 90_stat_2845 added to section of title provisions substantially the same as those in subsections b through e of section s rept part i reprinted in u s c c a n is a portion of the report of the committee on veterans’ affairs that accompanied s 94th cong 2d sess which substantially in the form of h_r 94th cong 2d sess was enacted as publaw_94_581 the report states that among the purposes of s is the clarification of the va’s authority to enter into arrangements with private industry and nonprofit_corporations to supply work projects for patient workers and to establish a revolving fund to receive and disburse funds in connection with such work s rept part i supra pincite u s c c a n pincite the report refers to such work as being part of the va’s compensated work-therapy program and describes that program as being carried_out_under the va’s medical_care authority and having existed in some form in the va since the late 1930s id pincite u s c c a n pincite the report distinguishes the cwt program from the incentive therapy it program then authorized in u s c section in substantially section a the report distinguishes the two programs not on therapeutic and rehabilitative grounds but on the grounds that patients participating in the it program are paid from appropriated funds and generally perform tasks of a custodial or clerical nature at administration health care facilities id the report describes the operation of the cwt program as follows va patients perform work on the projects as a medically therapeutic activity and are supervised by va medical personnel participating patients are paid from the proceeds of the contract id appended to the report is a report of the va requested by the committee on veterans’ affairs on medical bills pending before the committee that report the va report contains a section-by-section analysis of s supra the va report explains in some detail the goals and value of the va’s therapeutic and rehabilitative work programs as medical treatment the value of compensated work programs as a therapeutic modality is widely acknowledged they provide therapeutic psychosocial and or physical rehabilitation of the participant participation induces motivation heightens self-esteem and breaks institutional patterns through the use of remunerative work with the expectation of either increasing the participant’s potential for adjustment to the community or preventing regression from present functional level it reinforces through the use of well-established motivational principles ‘rewards’ modifications or development of attitudes habits skills and behaviors necessary to attain or maintain a maximum level of social and psychological adjustment s rept part i supra pincite u s c c a n pincite veterans’ benefits improvement and health-care authorization act of veterans’ benefits improvement and health-care authorization act of publaw_99_576 section 100_stat_3256 amended u s c section in response to a concern among veterans that payments for participation in incentive therapy and cwt programs were considered as income in determining eligibility for or monthly rates of non-service-connected disability pensions paid under chapter of title see senate house explanatory statement of the proposed compromise_agreement on h_r the proposed veterans’ benefits improvement and health care authorization act of cong rec date the amendments identified funds received by individuals as a result of their participation in therapeutic or rehabilitative activities carried_out_under u s c section as distributions in substitution for the terms payments wages or remuneration and provided that for purposes of chapter of title those distributions be considered donations from public or private relief organizations which for purposes of former sec_503 of title are not considered income for pension purposes id those amendments survive in section discussion our examination of the history of section convinces us that while the va expects a participant in the cwt program to work and in exchange for that work agrees to pay him a sum of money the point of the exchange is not to effect a market-driven exchange of labor for value indeed a va staff manual describing the cwt program describes it as providing assistance to veterans unable to work and support themselves the manual further states that many of the veterans in the program have histories of one or more conditions such as psychiatric illness substance abuse and homelessness we need no authority for the proposition that an employer does not normally engage an individual to work in order to provide him with therapy or to rehabilitate him that however is the point of the va’s work therapy programs as the va administrator j s gleason jr is quoted above as stating t he basic concept of the member- employment program is as a means toward the medical psychological and social rehabilitation of the veteran s rept supra that point was understood in by the committee on veterans affairs which as set forth above in reporting favorably on s which established a statutory basis for the cwt program stated va patients perform work on the projects as a medically therapeutic activity and are supervised by va medical personnel the va report appended to the committee’s report describes the compensatory aspect of the cwt program as reinforcing through the use of well-established motivational principles ‘rewards’ modifications or development of attitudes habits skills and behaviors necessary to attain or maintain a maximum level of social or psychological adjustment s rept part i supra pincite u s c c a n pincite we believe that over the years congress has understood that the principal benefits to participants in va therapeutic work programs are medical and not pecuniary it is reasonable to assume that that understanding played a role in congress’s decision to recast payments made to participants in va therapeutic work programs as distributions and not payments wages or remuneration and to provide that those distributions not be considered income for certain pension purposes see discussion of veterans’ benefits improvement and health-care authorization act of supra in section iii f of this report while petitioner was compensated with a distribution from the va special therapeutic and rehabilitation activities fund for the services he rendered we are inclined to conclude that distributions of that class are not simply payments for services rendered there is a welfare noncompensatory aspect to them that inclines us to classify them as benefits along with other_payments such as education training and subsistence allowances including work-study allowances see u s c sec that are tax-exempt on account of u s c sec_5301 before we reach a final conclusion however we look to additional interpretative guidance available to us g va op gen couns prec the va is the agency charged with the interpretation and administration of laws pertaining to veterans’ benefits the general counsel of the va may issue a written legal opinion a general counsel precedent opinion involving veterans’ benefits under laws administered by the va that is conclusive as to all va officials and employees with respect to the matter at issue va in irs pub taxable and nontaxable income the service includes among a description of nontaxable veterans’ benefits e ducation training and subsistence allowances see c f_r sec b providing a written legal opinion of the general counsel involving veterans’ benefits under laws administered by the department of veterans affairs which in the judgment of the general counsel or the deputy general counsel acting as or for the general counsel necessitates regulatory change interprets a statute or regulation as a matter of first impression clarifies or modifies a prior opinion or is otherwise of significance beyond the matter at issue may be designated a precedent opinion for purposes of such benefits written legal opinions designated as precedent opinions under this section shall be considered by department of veterans affairs to be subject_to the provisions of u s c a an continued op gen couns prec wl the opinion addresses the appropriateness of paying directly to incompetent patients for whom guardians have been appointed the nominal remuneration to which the patients are entitled for participating in therapeutic and rehabilitative programs established pursuant to u s c section the predecessor of section the opinion concludes that such direct payments are appropriate in reaching that conclusion the opinion considers the legislative_history of the act of date publaw_87_574 76_stat_308 adding u s c section legislation sponsored and enacted at the request of the va the opinion states the words nominal remuneration as used in the statute are interpreted to mean a token grant of money in the nature of a gratuity or an award in an amount to be determined administratively payable by the va to the patient or member as a part of the expense of the therapeutic and rehabilitation program as distinguished from salary or wages or earnings or an additional monetary benefit to the veteran the language of section makes it abundantly clear that payments thereunder are not intended as a consideration for the services rendered but rather as an inducement to selected patients and members to enter continued opinion designated as a precedent opinion is binding on department officials and employees in subsequent matters involving a legal issue decided in the precedent opinion unless there has been a material_change in a controlling statute or regulation or the opinion has been overruled or modified by a subsequent precedent opinion or judicial decision into activities which will assist them in regaining self-reliance and aid in their return to normal life in other words such payments are merely one more tool available to the professional personnel of dm s for use in the treatment of patients and members payments under section are an expense for medical_care and are chargeable to appropriations for the medical_care program they do not fall within the category of benefits otherwise payable to a guardian va op gen couns prec supra emphasis added veterans omnibus health care act of publaw_94_581 90_stat_2845 replaced the provision calling for the payment of nominal remuneration with one calling for payments at rates not less than specified in the fair labor standards act of u s c section et seq we have found no indication that by that change congress intended to change the nature of the payment as a gratuity or award and indeed in the ruling the va general counsel took no notice of that change in the va general counsel’s convictions that patients are not being recompensed for services and the payments to them are an expense for medical_care reinforces our conclusion that distributions from the va special therapeutic and rehabilitation activities fund are not merely payments for services rendered h respondent’s arguments respondent distinguishes payments made to taxpayers under legislatively-provided-social-welfare-benefit programs which respondent has ruled are excludable from income from distributions from the va special therapeutic and rehabilitation fund on the ground that a recipient must work in order to receive a distribution in the later case payments for work argues respondent are squarely within the definition of gross_income found in sec_61 and sec_1_61-2 income_tax regs while it is true that the definition of gross_income includes payments for work see sec_61 respondent’s argument ignores the introductory language of sec_61 except as otherwise provided in this subtitle indeed sec_61 includes pensions as an item_of_gross_income sec_139 however directs us to u s c sec_5301 for an exemption for benefits under laws administered by the va respondent has acknowledged that veterans’ pensions are excludable from gross_income as a veterans’ benefit revrul_72_605 1972_2_cb_35 the fact that a distribution from the va special therapeutic and rehabilitation fund may fit the description of an item normally classified as an item_of_gross_income does not necessarily mean that the distribution is an item_of_gross_income for which no exemption is afforded by sec_139 and sec_38 u s c sec_5301 respondent relies specifically on revrul_65_18 1965_1_cb_32 which addresses the inclusion in income of remuneration a patient or member receives for the work he performs for the va under u s c section supp v a predecessor provision to section it holds that the receipt is a payment for services rendered even though it is intended for therapeutic or rehabilitative services and because it is a payment for services it is included in the recipient’s gross_income revenue rulings are generally not accorded deference by the court e g 115_tc_255 affd 276_f3d_1269 11th cir we may however take a revenue_ruling into account where we judge the underlying rationale to be sound id we do not judge that to be the case here revrul_65_18 supra appears to have been issued in response to the addition of section to title by the act of date sec_2 76_stat_308 discussed supra in section iii f of this report the ruling acknowledges congress’s purpose as set out in s rept 87th cong 2d sess of avoiding confusion and controversy with respect to the federal employee status of patients participating in a therapeutic program and states that the law enables the va to prescribe the conditions and benefits that will best serve the therapeutic and rehabilitative objectives of the program revrul_65_18 c b pincite the ruling gives no consideration to the question of whether the remuneration in question constitutes an exempt veterans’ benefit within the meaning of the applicable predecessors of sec_139 and sec_38 u s c sec_5301 ie sec_122 of the internal_revenue_code of and u s c sec_3101 respectively indeed there is no mention of those provisions or of respondent’s acknowledgment of the blanket exemption from taxation of all veterans’ benefits contained in mim xv-1 c b superseded and reacknowledged in revrul_72_ c b lacking any consideration of the exemption for veterans’ benefits the analysis of the ruling is neither complete nor persuasive finally respondent argues that since congress has amended what is now u s c section numerous times since the commissioner issued revrul_65_18 supra it must have approved of the conclusion the commissioner there reached a revenue_ruling incorporating a long-standing administrative practice sanctioned by the congress or the courts may acquire the force of law am campaign acad v commissioner 92_tc_1053 nevertheless we reject respondent’s argument for the reasons expressed in 95_tc_348 respondent has not however shown that congress has been even aware of this administrative interpretation which has not been litigated in a reported decision and has been cited in only a smattering of private letter rulings without affirmative indications of congressional awareness and consideration we decline to cloak this revenue_ruling with the aura of legislative approval see 348_us_426 326_f2d_743 7th cir affg a memorandum opinion of this court 252_f2d_434 4th cir affd 359_us_108 i conclusion taking into account the liberal construction that we are to apply in construing veterans’ benefit statutes and the extrinsic sources that we have considered we conclude that the distribution in question a distribution from the va special therapeutic and rehabilitation activities fund constitutes the payment of a benefit within the meaning of u s c sec_5301 distributions from va special therapeutic and rehabilitation activities fund do not resemble common labor for value exchanges in our statement of the background of this case we noted that petitioner participated in the cwt program pursuant to a prescription from a physician we set forth provisions of the staff manual governing the program providing that the program provides assistance to veterans unable to work and support themselves many of the veterans in the program have histories of one or more of psychiatric illness substance abuse and homelessness and the goal of the program is to assist participants in attaining independence and vocational functioning as they return to the work environment indeed section is included in title among the provisions for medical benefits moreover the history of section and the analysis contained in va op gen couns prec supra convince us that both congress and the va understood that distributions from the fund were not a quid pro quo for labor in va op gen couns prec supra the general counsel classifies distributions from the fund as an expense for medical_care chargeable to appropriations for the va medical_care program distributions from the fund constitute payments of benefits because the distribution here in question constitutes a veterans’ benefit payable under a law administered by the va it is exempt from taxation under sec_38 u s c sec_5301 and sec_139 iv conclusion to reflect the foregoing decision will be entered for petitioner appendix u s c section section therapeutic and rehabilitative activities a in providing rehabilitative services under this chapter the secretary upon the recommendation of the under secretary for health may use the services of patients and members in department health care facilities for therapeutic and rehabilitative purposes such patients and members shall not under these circumstances be held or considered as employees of the united_states for any purpose the secretary shall prescribe the conditions for_the_use_of such services b in furnishing rehabilitative services under this chapter the secretary upon the recommendation of the under secretary for health may enter into a contract or other arrangement with any appropriate source whether or not an element of the department of veterans affairs or of any other federal entity to provide for therapeutic work for patients and members in department health care facilities notwithstanding any other provision of law the secretary may also furnish rehabilitative services under this subsection through contractual arrangements with nonprofit entities to provide for such therapeutic work for such patients the secretary shall establish appropriate fiscal accounting management recordkeeping and reporting requirements with respect to the activities of any such nonprofit entity in connection with such contractual arrangements c there is hereby established in the treasury of the united_states a revolving fund known as the department of veterans affairs special therapeutic and rehabilitation activities fund hereinafter in this section referred to as the fund for the purpose of furnishing rehabilitative services authorized in subsection b of this section such amounts of the fund as the secretary may determine to be necessary to establish and maintain operating accounts for the various rehabilitative services activities may be deposited in checking accounts in other depositaries selected or established by the secretary all funds received by the department under contractual arrangements made under subsection b of this section or by nonprofit entities described in paragraph of such subsection shall be deposited in or credited to the fund and the secretary shall distribute out of the fund moneys to participants at rates not less than the wage rates specified in the fair labor standards act u s c et seq and regulations prescribed thereunder for work of similar character the under secretary for health shall prepare for inclusion in the annual report submitted to congress under sec_529 of this title a description of the scope and achievements of activities carried_out_under this section including pertinent data regarding productivity and rates of distribution during the prior twelve months and an estimate of the needs of the program of therapeutic and rehabilitation activities to be carried_out_under this section for the ensuing fiscal_year d in providing rehabilitative services under this chapter the secretary shall take appropriate action to make it possible for the patient to take maximum advantage of any benefits to which such patient is entitled under chapter or of this title and if the patient is still receiving treatment of a prolonged nature under this chapter the provision of rehabilitative services under this chapter shall be continued during and coordinated with the pursuit of education and training under such chapter or e the secretary shall prescribe regulations to ensure that the priorities set forth in section of this title shall be applied insofar as practicable to participation in therapeutic and rehabilitation activities carried_out_under this section f the secretary may not consider any of the matters stated in paragraph as a basis for the denial or discontinuance of a rating of total disability for purposes of compensation or pension based on the veteran's inability to secure or follow a substantially gainful occupation as a result of disability paragraph applies to the following a a veteran's participation in an activity carried_out_under this section b a veteran's receipt of a distribution as a result of participation in an activity carried_out_under this section c a veteran's participation in a program of rehabilitative services that i is provided as part of the veteran's care furnished by a state home and ii is approved by the secretary as conforming appropriately to standards for activities carried_out_under this section d a veteran's receipt of payment as a result of participation in a program described in subparagraph c a distribution of funds made under this section and a payment made to a veteran under a program of rehabilitative services described in paragraph c shall be considered for the purposes of chapter of this title to be a donation from a public or private relief or welfare organization
